DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 15, 2021. The application contains claims 1-26: 
Claims 4-7, 11-14, and 18-20 were previously cancelled
Claims 1, 8, and 15 are amended
Claims 1-3, 8-10, 15-17, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on December 15, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed in the updated 35 U.S.C. 112 rejections and 35 U.S.C. 103 rejections as set forth below. Please refer to the respective sections below for details.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claim 1, lines 35: the limitation “the one or more of the plurality of selectable elements” should read “the at least one of the plurality of selectable elements”
Claim 8, lines 34-35: the limitation “the one or more of the plurality of selectable elements” should read “the at least one of the plurality of selectable elements”
Claim 15, lines 33-34: the limitation “the one or more of the plurality of selectable elements” should read “the at least one of the plurality of selectable elements” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, 15-17, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 each recite the limitation “and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set”. However, Applicant fails to point out the specific paragraphs in the written specification that support this amendment. The specification generally discusses correlating a user selected portion of an image record on view with a user selected user interface element and using the correlation information to train classifying the entirety of the record image” as recited in the respective claims. Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a).
Dependent claims 2, 3, 21, and 22 are also rejected for inheriting the deficiency from their corresponding independent claim 1.
Dependent claims 9, 10, 23, and 24 are also rejected for inheriting the deficiency from their corresponding independent claim 8.
Dependent claims 16, 17, 25, and 26 are also rejected for inheriting the deficiency from their corresponding independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zlotnick et al. (US 20190172581 A1), in view of GHATAGE et al. (US 20180373711 A1).

With regard to claim 1,
Zlotnick teaches
a method for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models (Abstract; Fig. 1; [0086]; [0118]: extract risk classification information from a patient’s medical information comprising medical images and medical records, where risks classification information corresponds to “decision-relevant information”, a patient’s medical information corresponds to “a data record” which comprises “unstructured data”, e.g., medical images and medical records, and utilize the classified medical images as training data to train a machine learning system), the method comprising: 
receiving, at a decision analysis system comprising at least one processor, one or more memories and a network interface, a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object” and system 100 and 130 correspond to “a decision analysis system”. [0140]: processor and memory. Fig. 2A; [0090]: webpage and web application indicate “a network interface”); 
automatically extracting, by the decision analysis system and from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user to classify the record image, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receiving, by the decision analysis system, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
correlating, by the decision analysis system and after receiving the user action set, one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”, wherein the correlation occurs after the user actions and the aforementioned features of a lesion are relevant for classifying the record image); and 
generating, by the decision analysis system and after correlating the one or more relevant features with the one or more of the plurality of selectable elements, the training data set for training the one or more machine learning models to classify record images based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
(b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion.
GHATAGE teaches
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the visible part of the record image is a portion of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 12; [0055]: UI 160 corresponds to “a user interface”, the left hand side (LHS) of the UI 160 corresponds to “a viewing pane”, and the right hand side (RHS) of the UI 160 corresponds to “an evaluating pane”. Source image portion 1202 shown in the LHS corresponds to “a record image”, the page number tab 1206 showing page 1 of 366 pages indicates there is more to the source image than the portion shown in 1202, hence, “the visible part … is a portion of the record image”, and extracted data portion 1204 shown in the RHS corresponds to “selectable elements”. [0027], lines 10-18; Fig. 14A; [0057]: the user may manually search for and click on the loan amount $499,000.00 in the image portion and select a data field pertaining to loan amount at 1404 to train the field classifiers to correlate data field 1404 with this loan amount, wherein the loan amount $499,000.00, when located by the user would be visible on the LHS, corresponds to "a first selectable portion". The source of the extracted data in the image portion corresponding to any other data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., can be trained similarly as discussed above thus corresponds to “a second selectable portion”. Each of the data fields classifies a portion of the source image, i.e., “classifying the record image”);
receiving, by the decision analysis system while the user interface is caused to display the visible part of the record image in the viewing pane of the user interface, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface ([0027], lines 10-18; Fig. 14A; [0057]: while the loan amount $499,000.00, “the first selectable portion”, is visible on the LHS of the UI, receive, from the user, a click on the loan amount $499,000.00 in the image portion and a selection of a data field pertaining to loan amount at 1404, i.e., “a user action set”,  to train the field classifiers to correlate data field 1404 with this loan amount. Fig. 11, step 1110 and 1112; [0054]: the user action set is captured and provided to the system to update the training data, etc.);
correlating, by the decision analysis system and after receiving the user action set, one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set ([0027], lines 10-18; Fig. 14A; [0057]: correlate the loan amount $499,000.00 in the image portion with the data field pertaining to loan amount at 1404. The position of the loan amount $499,000.00 is an example of “one or more relevant features” that are visible on the LHS of the UI and are relevant for classifying the image);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 2,
	As discussed regarding claim 1, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches
the method of claim 1, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 3,
	As discussed regarding claim 2, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches
the method of claim 2, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 8,
Zlotnick teaches
an apparatus for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models (Abstract; Fig. 1; [0086]; [0118]: extract risk classification information from a patient’s medical information comprising medical images and medical records, where risks classification information corresponds to “decision-relevant information”, a patient’s medical information corresponds to “a data record” which comprises “unstructured data”, e.g., medical images and medical records, and utilize the classified medical images as training data to train a machine learning system), the apparatus comprising at least one processor and at least one memory comprising computer program code ([0140]: processor and memory), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
receive a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object”); 
automatically extract, from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user to classify the record image, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receive, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and c) the user action set is provided to the apparatus by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
after receipt of the user action set, correlate one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”, wherein the correlation occurs after the user actions and the aforementioned features of a lesion are relevant for classifying the record image); and 
generate, after correlating the one or more relevant features with the one or more of the plurality of selectable elements, the training data set for training the one or more machine learning models to classify record images based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
 (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion.
GHATAGE teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the record image is larger than the visible part of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 12; [0055]: UI 160 corresponds to “a user interface”, the left hand side (LHS) of the UI 160 corresponds to “a viewing pane”, and the right hand side (RHS) of the UI 160 corresponds to “an evaluating pane”. Source image portion 1202 shown in the LHS corresponds to “a record image”, the page number tab 1206 showing page 1 of 366 pages indicates there is more to the source image than the portion shown in 1202, hence, “the visible part … is a portion of the record image”, and extracted data portion 1204 shown in the RHS corresponds to “selectable elements”. [0027], lines 10-18; Fig. 14A; [0057]: the user may manually search for and click on the loan amount $499,000.00 in the image portion and select a data field pertaining to loan amount at 1404 to train the field classifiers to correlate data field 1404 with this loan amount, wherein the loan amount $499,000.00, when located by the user would be visible on the LHS, corresponds to "a first selectable portion". The source of the extracted data in the image portion corresponding to any other data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., can be trained similarly as discussed above thus corresponds to “a second selectable portion”. Each of the data fields classifies a portion of the source image, i.e., “classifying the record image”);
receive, while the user interface is caused to display the visible part of the record image in the viewing pane of the user interface, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided to the apparatus by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface ([0027], lines 10-18; Fig. 14A; [0057]: while the loan amount $499,000.00, “the first selectable portion”, is visible on the LHS of the UI, receive, from the user, a click on the loan amount $499,000.00 in the image portion and a selection of a data field pertaining to loan amount at 1404, i.e., “a user action set”,  to train the field classifiers to correlate data field 1404 with this loan amount. Fig. 11, step 1110 and 1112; [0054]: the user action set is captured and provided to the system to update the training data, etc.);
after receipt of the user action set, correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set ([0027], lines 10-18; Fig. 14A; [0057]: correlate the loan amount $499,000.00 in the image portion with the data field pertaining to loan amount at 1404. The position of the loan amount $499,000.00 is an example of “one or more relevant features” that are visible on the LHS of the UI and are relevant for classifying the image);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 9,
	As discussed regarding claim 8, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches
the apparatus of claim 8, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 10,
	As discussed regarding claim 9, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches 
the apparatus of claim 9, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 15,
Zlotnick teaches
an computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to: 
receive, a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object”); 
automatically extract, from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user to classify the record image, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receive, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
after receipt of the user action set, correlate one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”, wherein the correlation occurs after the user actions and the aforementioned features of a lesion are relevant for classifying the record image); and 
generate, after correlating the one or more relevant features with the one or more of the plurality of selectable elements, a training data set for training one or more machine learning models to classify record images based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
 (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion.
GHATAGE teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the record image is larger than the visible part of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image (Fig. 12; [0055]: UI 160 corresponds to “a user interface”, the left hand side (LHS) of the UI 160 corresponds to “a viewing pane”, and the right hand side (RHS) of the UI 160 corresponds to “an evaluating pane”. Source image portion 1202 shown in the LHS corresponds to “a record image”, the page number tab 1206 showing page 1 of 366 pages indicates there is more to the source image than the portion shown in 1202, hence, “the visible part … is a portion of the record image”, and extracted data portion 1204 shown in the RHS corresponds to “selectable elements”. [0027], lines 10-18; Fig. 14A; [0057]: the user may manually search for and click on the loan amount $499,000.00 in the image portion and select a data field pertaining to loan amount at 1404 to train the field classifiers to correlate data field 1404 with this loan amount, wherein the loan amount $499,000.00, when located by the user would be visible on the LHS, corresponds to "a first selectable portion". The source of the extracted data in the image portion corresponding to any other data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., can be trained similarly as discussed above thus corresponds to “a second selectable portion”. Each of the data fields classifies a portion of the source image, i.e., “classifying the record image”);
receive, while the user interface is caused to display the visible part of the record image in the viewing pane of the user interface, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface ([0027], lines 10-18; Fig. 14A; [0057]: while the loan amount $499,000.00, “the first selectable portion”, is visible on the LHS of the UI, receive, from the user, a click on the loan amount $499,000.00 in the image portion and a selection of a data field pertaining to loan amount at 1404, i.e., “a user action set”,  to train the field classifiers to correlate data field 1404 with this loan amount. Fig. 11, step 1110 and 1112; [0054]: the user action set is captured and provided to the system to update the training data, etc.);
after receipt of the user action set, correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set ([0027], lines 10-18; Fig. 14A; [0057]: correlate the loan amount $499,000.00 in the image portion with the data field pertaining to loan amount at 1404. The position of the loan amount $499,000.00 is an example of “one or more relevant features” that are visible on the LHS of the UI and are relevant for classifying the image);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 16,
	As discussed regarding claim 15, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches
the computer program product of claim 15, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 17,
	As discussed regarding claim 16, Zlotnick and GHATAGE teach all the limitations.
Zlotnick further teaches
the computer program product of claim 16, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 21,
	As discussed regarding claim 1, Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the method of claim 1, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation ([0027], lines 10-18; Fig. 14A; [0057]: clicking on the loan amount $499,000.00 in the image portion corresponds to “a mouse click”).  

With regard to claim 22,
	As discussed regarding claim 1, Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the method of claim 1, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 14A; [0057]: 1404 corresponds to “a text selection”).  

With regard to claim 23,
Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the apparatus of claim 8, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation ([0027], lines 10-18; Fig. 14A; [0057]: clicking on the loan amount $499,000.00 in the image portion corresponds to “a mouse click”).  

With regard to claim 24,
	As discussed regarding claim 8, Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the apparatus of claim 8, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 14A; [0057]: 1404 corresponds to “a text selection”).  

With regard to claim 25,
	As discussed regarding claim 15, Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the computer program product of claim 15, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation ([0027], lines 10-18; Fig. 14A; [0057]: clicking on the loan amount $499,000.00 in the image portion corresponds to “a mouse click”).  

With regard to claim 26,
	As discussed regarding claim 15, Zlotnick and GHATAGE teach all the limitations.
GHATAGE further teaches
the computer program product of claim 15, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 14A; [0057]: 1404 corresponds to “a text selection”).  

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.